UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

$EP 2 7 2012

Clark, U.S. Dlstrict & Bankruptcy

UNITED STATES OF Al\/IERICA,
courts for the Distrlct of columbia

Respondent,
v.
l\/llCl lAEL PALl\/IER, 04-cv-l05l (RCL)

Petitioner.

\y\/\./\y\/\J\/\J\J\/\J

MEMORANDUM OPINION
I. Introduction

Pending before the Court is petitionerl l\/lichael Palmer’s Updated l\/lotion pursuant to 28
U.S.C. § 2255 to vacate, set aside, or correct his sentence. [377, 378]. After carefully reviewing
the petitioner’s updated filings, the United States’ responses, relevant earlier filings from
petitioner, and applicable law, the Couit will GRANT petitioner’s § 2255 motion in part and
DENY it in part.

II. Background

A. Factual History

l\/lr. Palmer presided over a large-scale drug business which imported large amounts of
cocaine from Ncw Yorl< City and distributed it in Washington, D.C. in the late l980s. At
petitioner’s sentencing hearing, judge Harold Greene observed that l\/Ir, Palmer’s organization

"created havoc and misery in their path" for several years, selling an "estimated 100 and 200

l Acl283 F.3d 380, 383 (D.C.
Cir. 2002), this court follows popular convention (as evidenced by both parties’ briefs) and refers
to l\/lr. Palmer as "petitioner" rather than "movant."

kilos of crack into the city," for which they earned a total of "perhaps as much as 5 to 810
inillion.” Transcript of Sentencing at 2, United States v. Palmer (D.D.C., 89-cr-36, Oct. l8,
1989). ln addition to supplying "thousands of men, women and children with crack,"` it_l_. at 2, the
organization possessed "at least 27 guns, including a machine gun, submachine guns and sawed-
off shotguns" that it used to "terrorize and intimidate peaceful citizens as well as rival gangs.” l_d_.
at 9-1 0.

l\/lr. Palmer was arrested on january 12, l989. S_e_e Petitioner’s Updated l\/lotion to Vacate
[378] at 3 n.2. In a 23-count indictment, the United States charged l\/lr. Palmer and seven co-
defendants with multiple narcotics and firearm offenses.

Following a jury trial, l\/lr. Palmer was convicted on 12 Counts. At sentencing, the Court
remarked that "[i]n the 25 years . . . that 1 have been on the bench, 1 have seldom, if ever, seen a
case in which the evidence was as overwhelming as it was in this case . . . and particularly [as to]
the guilt of l\/lr. Palmer." Transcript of Sentencing, at 7. The Court sentenced Mr. Palmer as
follows:

v _C_`o_iigt_l - Conspiracy to distribute and possess with intent to distribute crack and

powder cocaine between january 1987 and january 12, 1989 in violation of2l U.S.C.
§§ 841(a) & 846.
' Sentence: life imprisonment.
¢ @QQQ - Bcing the organizer, supervisor or manager ofa continuing criminal
enterprise (CCE) that involved at least 1500 grams of cocaine base between january
1987 and january 12, 1989 in violation of2l U.S.C. § 848(b).
' Sentence: life imprisonment without parole (LWOP).
v C_oiL - Conspiracy to use or carry firearms during and in relation to drug
trafficking crimes between january 1987 and january 12, 1989 in violation of 18

U.s.c. §§ 371 & 924(¢).

' Sentence: 5 years.

Count 4 - Use ofjuveniles in drug trafficking offenses between january 1987 and
january 12, 1989 in violation of2l U.S.C. § 845(b) & 18 U.S.C. § 2.

' Sentence: 20 years.
Count 5 - Possession with intent to distribute five grams or more ofcrack cocaine on
or about l\/larch 3, 1987 in violation of2l U.S.C. §§ 841(a) & 841(b)(1)(A)(iii) & 18
U.S.C. § 2.

' Sentence: 5 years.

Count 6 - Using or carrying a firearm in relation to a drug trafficking crime between
November 16, 1987 and january 29, 1988 in violation of 18 U.S.C. §§ 924(0) & 2.

l Sentence: 5 years.

Count 7 - Using or carrying a firearm in relation to a drug trafficking crime on or
about December 1, 1987 in violation of18 U.S.C. §§ 924(¢) & 2.

' Yitence: 5 years.

Count 8 - Distribution of powder cocaine on December l, 1987 in violation of2l
U.S.C. § 841(a) and 18 U.S.C. § 2.

' Sentence: 5 years.

Count ll - Using or carrying a firearm in relation to a drug trafficking crime on or
about February 22, 1988 in violation of 18 U.S.C. §§ 924(0) & 2.

' Sentence: 5 years.

Count 12 - Distribution of powder cocaine between july 1, 1988 and july 27, 1988 in
violation of2l U.S.C. § 841(a) and 18 U.S.C. § 2.

' Sentence: 5 years.

Count 16 - Using or carrying a firearm in relation to a drug trafficking crime on
September 2, 1988 in violation of 18 U.S.C. §§ 924(0) & 2.

' Sentence: 5 years.

Count 17 - Assault with a dangerous weapon against Anthony Chung on September 2,
1988 in violation of 22 D.C. Code §§ 502 & 105.

' Sentence: 3 to 9 years.

The Court ordered that sentences for Counts 1, 3, 4, 5, 8 and 12 run concurrently with the
sentence imposed on Count 2 (LWOP), and that the sentences for Counts 6, 7, 1 1 and 16 (all §
924(0) violations) run consecutively to each other and to the sentence imposed on Count 2. In
sum, Defendant was sentenced to LWOP plus twenty years. l\/lr. Palmer was also ordered to pay
a special assessment fee of$1,050.
l\/lr. Palmer was acquitted on nine counts:

v Count 9 - Possession with intent to distribute 50 grams or more of crack cocaine on
December 19, 1987.

v Count 10 - Using or carrying firearms on December 19, 1987 in relation to the drug
trafficking offenses described in Counts 1 and 9.

v Count 13 - Assault with a dangerous weapon against Brenda l\/1. in September, 1988;

v Count 14 - Using or carrying a firearm on September l, 1988 in relation to the drug
trafficking offense described in Count l;

v Count 18 - Possession with intent to distribute crack cocaine on October 28, 1988;

v Count 19 - Using or carrying a firearm on October 28, 1988 in relation to the drug
trafficking offenses described in Counts 1 and 18;

v Count 20 - Distribution of 50 grams or more of crack on january 9, 1989;

v Count 21 - Using or carrying firearms on january 8, 1989 in relation to the drug
trafficking offenses described in Counts 1 and 20; and

v Count 23 - Receipt and possession of an unregistered machine gun on january 9,

1989.
The two remaining Counts, 15 and 22, named l\/lr. Palmer’s co-defendants only. l\/Ir. Palmer
appealed his conviction and the D.C. Circuit affirmed §§§ United States v. Harris, 959 F.2d 246

(D.C. Cir.), cert. denied, 506 U.S. 933 (1992).

B. Procedural History

Since his conviction was affirmed on appeal, l\/lr. Palmer has submitted many post-
conviction filings pursuant to § 2255 seeking to vacate, set aside or correct his sentence. This
Section briefly reviews the history ofthose filings.

On September 15, 1995, l\/lr. Palmer filed a L§ l\/Iotion for New Trial [Based on]
Newly Discovered Evidence, relying on Rule 33 of the Federal Rules of Criminal Procedure and
"USCA title 18.” [47]. The Court denied the motion on December 5, 1995. [48]. l\/Ir. Palmer
appealed and the D.C. Circuit affirmed the denial, expressly construing Palmer’s "l\/lotion for
New Trial" as a l\/lotion to Vacate under § 2255. United States v. Palmer, 97 F.3d 593 (D.C. Cir.
1996).

On April 22, 1996. the Federa1 Public Defender filed a l\/lotion to Vacate Conviction
Pursuant to 28 U.S.C. § 2255, asserting a single issue: l\/lr. Palmer’s convictions under § 924(0)
must be vacated under Bailey v. United States, 516 U.S. 137 (1995). [59]. On july 8, 1996, l\/Ir.
Palmer moved pr_os§ to dismiss this motion, arguing that it was filed without his knowledge or
consent. [73]. He did so in order to avoid being barred from raising additional issues in his own
motion to vacate, which could have been barred as "successive"" after the FPD’S motion. Later,
with both motions still pending, l\/lr. Palmer apparently changed his mind about the FPD motion,
and on April 8, 1997, l\/lr. Palmer filed _Lo_§ a l\/lotion to Amend, seeking to adopt the FPD’s
ii claim. [88]. On the same date, l\/lr. Palmer also filed his own l\/lotion to Vacate under §
2255, adding numerous issues to the single Bgil§y issue raised by counsel in its previous motion.
[89].

On june 2, 1997, the Court granted Palmer"s initial motion to dismiss FPD’s l\/lotion to

Vacate based on Bailey, [104]. The Court also denied two additional claims Palmer had raised in

his April 8 l\/lotion to Vacate, and directed the government to respond to his remaining claims.
E. On june 12, 1997, the government filed a response, asserting that because the D.C. Circuit
had construed Palmer’s initial 1995 post-conviction motion as a l\/lotion to Vacate under § 2255.
the April 8, 1997 l\/lotion was barred as a successive motion under the 1996 Antiterrorism and
Effcetive Death Penalty Act (AEDPA). [109]. Palmer filed a Response on june 23, 1997 [l 11], a
Supplemental Reply on july 22, 1997 [119], a Second Supplemental Reply on August 8, 1997,
[123] and an additional Supplement and Amendment on October 29, 1998. [170]. The
government filed another brief in opposition on l\/larch 24, 1999, reiterating that Palmer’s l\/lotion
was barred as a successive motion, claiming that Palmer’s claims were in any event procedurally
barred since he had failed to raise them on direct appeal, and also attacking his claims on their
merits. [174]. Palmer filed a Reply on August 24, 1999. [185].

On December 30, 1999, the district court dismissed Palmer’s § 2255 claims as
successive [188]. Palmer appealed § Brief for Appellant, United States v. Palmer, 2001 WL
36040241, (D.C. Cir. Brief filed june l8, 2001). On june l8, 2001, while his appeal was
pending, Palmer filed an additional § 2255 motion in the district court. [198]. On july 19, 2002,
the D.C. Circuit reversed the District Court’s December 1999 dismissal of Palmer’s claims as
successive and remanded. § United States v. Palmer, 296 F.3d 1135 (D.C. Cir. 2002`).

On remand from the D.C. Circuit, the district court issued an order [216] on September
10, 2003 dismissing without prejudice defendant’s pending § 2255 motions ~ those filed on April
8, 1997 [89], October 29, 1998 [170], june 18, 2001 [198] ~ and ordered him to file a
consolidated motion that "incorporate[d] only those arguments set forth in" those motions,
replies, and supplements he filed on April 8, 1997 [89], October 29, 1998 [170], August 24, 1999

[185], and june 18, 2001 [198].

l\/lr. Palmer then filed a new l\/lotion to Vacate on june 24, 2004 which was in part gm
and in part through FPD as counsel. [230]. He subsequently filed a p_r_o_s_e motion to amend on
November 19, 2004, [244], and counsel filed an additional l\/lotion to Amend on November 21,
2005. [273]. Thc government filed its Response to the Amended l\/lotion on December 5, 2005.
[276].

On August 6, 2007, the Court granted petitioner’s motion to hold his case in abeyance
pending the Supreme Court’s resolution of Kimbrough v. United States. 552 U.S. 85 (2007).
[288]. After that case was decided, on March 26, 2008, the Court lifted the stay. [299] On june
18, 2008, l\/lr. Palmer filed his Reply to the government’s opposition in part L)_s§ and in part
through counsel FPD. [303].

Nearly two years later, with no decision on his case, l\/lr. Palmer again moved the Court
to stay the proceedings pending legislation and amendment to the Sentencing Guidelincs. [328].
On April 7, 2010, the Court issued an ordered staying the case. [329]. Subsequently, Congress
passed the Fair Sentencing Act of2010, and the Sentencing Guidelines were amended.

On August 25, 2011, the parties filed a joint Status Report in which they agreed that
"given the size of the underlying record, the number of issues pending before the Court, and the
amount oftime that has elapsed since briefing was completed in this case, the parties would like
to submit updated briefing to assist the Court in resolving the issues." [334] at 3. The Court
granted this request to file updated briefings on August 25, 2011. [335].

On l\/lareh 20, 2012 l\/lr. Palmer filed an Updated l\/Iotion to Vacate under § 2255, pro;se_
and through counsel. claiming his case shows an "'extreme malfunction of the criminal justice
system." Petitioner’s Updated l\/1otion to Vacate, [378], at 83. On April 25, 2012, the case was

reassigned from judge Urbina upon his retirement from the bench. The government filed a

Response to the Updated l\/lotion on August 21, 2012 [391] in which they expressly incorporated
their previous response, filed December 5, 2005. [276].

Under the july 25 Order, l\/lr. Palmer had been given until September 15, 20122 to file a
Reply. §§ Order, july 25, 2012 [388]. On September l2, l\/Ir. Palmer filed a l\/lotion requesting
additional time. [394].

l\/lr. Palmer’s motion to yet again extend time will be DENIED and his 15 year old
motion will be decided now, without further repetitive briefing.

C. Summary of Petitioner’s Claims N0w Pending

Petitioner’s l\/larch 20, 2012 Updated l\/lotion was intended to consolidate his arguments
and therefore supersedes Petitioner’s previous filings. _W_e joint Status Report, Aug. 25, 2011
[334]. Only the claims presented therein shall be considered pending before the Court, and all
other arguments raised in previous motions and not repeated here shall be considered abandoned.

The Updated l\/lotion advances the following twelve claims:

Claim 1: Ineff`ective Assistance of C0unsel. Through counsel, Petitioner claims his trial
counsel, l\/lr. l\/lundy, was ineffective for actions in pre-trial, trial, and Sentencing, §§
Petitioner’s Updated l\/lotion at 21 ff`. Petitioner alleges his counsel was ineffective before trial
because he (a) failed to investigate witnesses who could have provided an affirmative defense,
especially l\/Iichael l\/lcGeachy, id_. at 30; (b`) did not adequately investigate the government’s
case, especially with respect to their allegations regarding his purchase of guns through
Raymond l\/lorant, § at 26-30; (c) did not investigate government witnesses, especially Anthony
Watson and Damien Scott to discover impeaching evidence, _i_cL at 28-29; and (d) did not

adequately confer with Petitioner about possible defense witnesses, theory of the case, or

2 ln l\/lr. Palmer’s Motion for a 60-Day Extension of Time, filed on September 12, 2012, [394] he
gives himself an extra two days, misstating this deadline as September 17, 2012, before
requesting an additional 60 days,

whether Petitioner would testify in his own defense, § at 26. Petitioner alleges his counsel was
ineffective during trial because he (e) did not call witnesses for the defense who could have
rebutted the government’s allegations, especially l\/lichael l\/lcGeachy, § at 32; (f) did not
adequately confer with or share information with Petitioner, § at 26-27; (g) did not adequately
present Petitioner’s defense - that he was an independent drug dealer, not a kingpin of a crack
conspiracy, § at 31; (h) did not point out legal deficiencies in the proof to the court or the jury,
such as an apparent confusion between crack and powder cocaine in some of the allegations, §
at 30-31, 46-48; (i) prevented Petitioner from testifying in his own defense, § at 33-35; (j) failed
to request jury instructions that the final element of the CCE charge required showing that the
conspiracy involved the requisite drug quantities (1500 grams of crack and 150,000 grams of
powder cocaine) during the time that petitioner was manager, and may not use amounts that were
involved in mere side deals not part of the conspiracy § at 40-43 ; (k) failed to request jury
instructions that would have explained to the jury how to analyze the case, including the proper
method for determining whether petitioner actually committed a series of violations in concert
with five other persons as required under the statute, § at 38-39, 43-46. At Sentencing,
Petitioner alleges his counsel was deficient because he (l) failed to ask the sentencing court to
make findings as to the scope of Petitioner`s participation in the conspiracy, § at 48-50; and
(m) failed to object to the three-point adjustment under U.S.S.G. § 3A1 .2, § at 50~51.

ln the pr_o_§ portion of the Updated l\/lotion to Vacate, Petitioner adds that (n) counsel
was ineffective because he failed argue that the government failed to prove that five co-
defendants were convicted in connection with the counts that the jury found constituting the

series of violations underlying the CCE conviction; and (o) was affected by a conflict of interest

because his fee was being paid by petitioner’s wife, who was also facing potential charges, and
who he may have felt an obligation to protect. §at 1 13.

Claim 2: B§543 U.S. 220 (2005). Petitioner’s Updated l\/lotion at 51-52. Petitioner also argues that

the holding of Kimbrough v. United States, 128 U.S. 558 (2008), new sentencing guidelines, and

recent statutory changes affecting the ratio between crack and powder cocaine sentencing should
be applied in his case. Petitioner’s Updated l\/lotion at 51-52. Petitioner seeks a new sentencing
hearing where he might argue for a reduced sentence under these new legal developments.

Claim 3: Rutledge. Through counsel, petitioner asserts that his conviction and sentence
for CCE (Count 2) should be vacated pursuant to Rutledge v. United States, 517 U.S. 292, 300
(1996). Petitioner’s Updated l\/lotion at 52-56.

Petitioner reiterates the Rutledge claim in the U)__s_e portion of the brief, where he also
requests a new trial on the conspiracy charge. §§ § at 77.

Claim 4: Anderson, 'l`hrough counsel, Petitioner argues that four out of his five

convictions for violations of 18 U.S.C. § 924 must be vacated under United States v. /\nderson,

59 F.3d 1323, 1334 (D.C. Cir. 1995) (en banc). Petitioner’s Updated l\/lotion at 56-58.

Claim 5: @ey. Through counsel, Petitioner argues that his fifth conviction for violation
of 18 U.S.C. § 924 must be vacated because the jury instructions defined the term "use" more
liberally than the term has been construed by the Supreme Court in Bailey v. United States, 516

U.S. 137 (1995). Petitioner’s Updated l\/lotion at 58-61.

10

Claim 6: "Side Deals." ln the pro§se portion of the Updated l\/lotion, Petitioner claims
the Court and jury attributed drug quantities to defendant when they were actually part of side
deals by the co-conspirators or by uncharged persons. See, e.g., § at 93.

Claim 7: .jury Instructions. ln the §§ portion of the Updated l\/lotion, the Petitioner
claims that (a) the jury instructions did not adequately instruct the jury on how to properly
determine drug types, quantities and attribution of drug amounts to defendant, § at 101; (b)
failed to adequately instruct on the government’s burden of proof, see, e.g., § at 92-93; (e)
failed to require the jury to state in its verdict with sufficient particularity the details and
evidentiary basis for all components and aspects of a conspiracy or CCE, § at 104; and (d)
Petitioner also argues that, at the time of the 1989 trial, drug quantity should have been treated as
a sentencing factor to be determined by the judge, not thejury, § at 78.

Claim 8: Eighth Amendment. ln the gg§ portion of the Updated l\/lotion, Petitioner
asserts that the sentence of LWOP under Count 2, and of life under Count 1 both violate the
Eighth Amendment. § at 79, 97-98, 127.

Claim 9: "Actual Innocence." ln the _@Q_Lportion of the Updated Motion, Petitioner
asserts that he is actually innocent of the § 848(b) CCE count because the jury did not properly
and specifically determine the drug types (cocaine powder or crack), amounts, and attribution to

defendant. see id. at 101 f`f`.

Claim 102 Insuff`iciency of Evidence. Petitioner contends that government’s case was
inadequate to convict because its witnesses were biased and their testimony was inconclusive

and inconsistent, see e.g., § at 110-12, 117-l20.

ll

Claim 1l: Factual Inaccuracies in the PSR. Petitioner claims the presentence
investigation report ("PSR") and the Court incorrectly attributed certain drug types and amounts
to defendant and thus his CCE conviction is unconstitutional. See, e.g., § at 82

Claim 12: Conspirator Liability. Petitioner claims that the court erred by relying on
"reasonable foreseeability" as the proper legal standard for conspirator liability. § at 93, 96

Petitioner requests an evidentiary hearing to resolve these issues. § at 61.

III. Analysis

Under 28 U.S.C. § 2255, a prisoner in custody under sentence of a federal court may
move the sentencing court to vacate, set aside, or correct its sentence if the prisoner believes that
"the sentence was imposed in violation ofthe Constitution or laws of the United Statcs, or that
the court was withoutjurisdiction to impose such sentence, or that the sentence was in excess of
the maximum authorized by law, or is otherwise subject to collateral attack." 28 U.S.C. §
2255(a). Relief under § 2255 is an extraordinary remedy in light of society's legitimate interest in
the finality ofjudgments. United States v. Zakas, 793 F. Supp. 2d 77, 79-80 (D.D.C. 2011).
lndeed, "[t]o obtain collateral relief a prisoner must clear a significantly higher hurdle than
would exist on direct appeal." United States v. Frady, 456 U.S. 152, 166 (1982). Nonetheless,
"unless the motion and the files and records of the case conclusively show that the prisoner is
entitled to no relief, the court shall . . . grant a prompt hearing thereon.” § 2255(b). The
defendant carries the burden of sustaining his contentions by a preponderance of evidence.

United States v. Simpson, 475 F.2d 934, 935 (D.C. Cir. 1973).

The government concedes, in whole or in part, two of l\/lr. Palmer`s claims. The rest of
his claims all fail. Several are time-barred, others are procedurally barred, and the remainder fail
on the merits.

A. Two of l)ef`endant’s Claims Are Wholly or Partially Conceded by the United States

The United States concedes two of defendant’s claims should be granted in whole or in
part.

First, the United States concedes petitioner’s Anderson claim (Claim 4) in whole. 1n that
case, the D.C. Circuit held that one underlying drug trafficking crime cannot be the predicate for
more than one § 924(c) conviction. United States v. Anderson, 59 F.3d 1323, 1334 (D.C. Cir.
|995) (en banc). Accordingly, as respondent conccdes, four of petitioner’s five convictions for
18 U.S.C. § 924 must be vacated.

The motion to vacate Mr. Palmer’s conviction and sentence under Counts 6, 7, 1 1, and 16
is hereby GRANTED.

Second, the United States concedes petitioner’s Rutledge claim (Claim 3) in part. lt
agrees with petitioner that, under the authority of that decision, petitioner’s convictions for both
conspiracy (Count 1) and CCE (Count 2) cannot both stand where the conspiracy was itself a
lesser included offense in the CCE conviction. However, the government and l\/lr. Palmer
disagree about which ofthe two convictions should be vacated.

Petitioner argues, through counsel, that the more serious CCE conviction should be
vacated - and with it, Palmer’s sentence of LWOP. He argues that w'hcre, as here, "the lesser
included offense (conspiracy) was the predicate for the greater offense (CCE), it is the greater
offense that should be vacated." Petitioner’s Updated l\/lotion at 52. Petitioner reasons that

because the conspiracy conviction formed a necessary predicate offense for the CCE conviction,

‘“[i]fthe conspiracy charge was vacated, the structure upon which the CCE was built collapses."
§

The United States argues that the less serious conspiracy charge should be vacated, along
with the sentence of life, thereby leaving in place Petitioner’s sentence of LWOP. The
government’s strongest case in support of this position appears to be United States v. Brito, in
which the Fifth Circuit held it "well settled" that in Rutledge cases, the lesser included offense of
conspiracy should be dismissed and the CCE conviction should be left to stand. 136 F.3d 397,
408 (5th Cir. 1998) (citing Fil"th Circuit caselaw). Similarly, in United States v. Little, the Fourth
Circuit interpreted Rutledge as mandating that "the remedy in such cases is to vacate the
conspiracy conviction and any sentence attributed to that conviction." 392 F.3d 671, 678 (4th
Cir. 2004).

Contrary to the Fourth Circuit’s assertion in §t;l§, the Supreme Court’s Rutledge opinion
appears to actually leave this question open: the Court held that "one of . , . [the two]
convictions, as well as its concurrent sentence . . . must be vacated," but remanded the case to
allow the lower court to determine which of the two convictions to vacate. 517 U.S. at 307.
Similarly, the government’s other cases do provide numerous examples of courts following the
practice of vacating the lesser included offense rather than the greater one, but none lend explicit
support to the claim that this choice is legally required. §§§ United States v. Hoyle, 122 F.3d 48,
49 n.l (D.C. Cir. 1997) (vacating defendant’s lesser included offense of conspiracy to avoid
double punishment and retaining the conviction on CCE); see also United States v. Little, 392

rsa 671, 678 (4th crr. 2004) (Same); ranier v. united stares, 220 F.za 833, 341 mh Cir. 2000)

(holding that a district court did not abuse its discretion in proceeding in this fashion); United

States v. Wilson, 135 F.3d 291, 303 (4th Cir. 1998) (vacating defendant’s lesser included offense

of conspiracy to avoid double punishment and retaining the conviction on CCE); United States v.

W, 116 F.3d 641, 677 (2d. Cir. 1997) (same); United States v. Roasrio, 111 F.3d 293, 301
(2d Cir. 1993) (saine). Thus, while the usual practice is to dismiss the lesser included offense, the
matter ultimately seems to be one left to the sound discretion of the Court, rather than legally
mandated.

Moreover, the present case poses a higher-stakes choice of which conviction to vacate
than some of the cases cited by the government because of the distinct sentences attached to the
two convictions l\/lr. Palmer was sentenced to life imprisonment for conspiracy, and LWGP for
CCE. Because some of l\/Ir. Palmer’s criminal conduct occurred before the abolition of federal
parole in 1987, Palmer would be eligible for parole if his LWOP sentence were vacated. The
choice to vacate one conviction or the other is likely to have more concrete effects on Mr.
Palmer’s actual sentence than cases in which the two sentences were identical. Cf., e.g., @@,
135 F.3d at 296 (vacating conspiracy conviction where defendant was "sentenced to concurrent
life terms on the conspiracy and CCE convictions”).

The Court notes Petitioner’s assertion, made through counsel, that "l\/lichael Palmer
merits relief" because he "has fought hard to develop the best in himself" since being
incarcerated, and "has become a guiding light for others." Petitioner’s Updated l\/lotion at 61.
The Court also appreciates the letters, certificates and other documents attached that attest to l\/lr.
Palmer’s productivity and progress over the last decades, as well as FPD counsel’s own personal
attestations on behalf of l\/lr. Palmer’s reformed character. §at 62-63.

Nonetheless, this Court will not depart from standard practice in this case. lt will deny
l\/lr. Palmer’s request to vacate the CCE conviction instead of the conspiracy conviction (Count

1) and associated sentence.

15

l\/lr. Palmer’s conviction under Count 1 for conspiracy to distribute is hereby VACATED,
B. Several of Petitioner’s Claims Are Time-Barred
Before turning to the merits of defendant’s remaining claims, the Court must first
determine whether those claims are timely under § 2255. The Court concludes that several of`l\/lr.
Palmer’s claims are time-barred.
l`. § 2255 's One-Year Tinie-Limz’l
"ln enacting AEDPA in 1996, Congress imposed for the first time a fixed time limit for
collateral attacks in federal court on a judgment of conviction." l\/layle v. Felix, 545 U.S. 644,
654 (2005); see also id. at 662 (explaining that "Congress enacted AEDPA to advance the
finality of criminal corivictioris"). Section 2255 has a one-year limitation period, which runs
from the latest of:
(1) the date on which the judgment of`conviction becomes final;
(2) the date on which the impediment to making a motion created by
governmental action in violation of the Constitution or laws of the United
States is removed, if the petitioner was prevented from making a motion by
such government action;
(3) the date on which the right asserted was initially recognized by the Supreme
Court, ifthat right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review; or

(4) the date on which the facts supporting the claim or claims presented could
have been discovered through the exercise of due diligence.

28 U.S.C. § 2255.
A conviction becomes final when the Supreme Court "affirms [the] conviction on the
merits on direct review or denies a petition for a writ of certiorari, or when the time for filing a

certiorari petition expires." Clay v. United States, 537 U.S. 522, 527 (2003).

Here, the Petitioner’s conviction became final on October 13, 1992, when, after the D.C.
Circuit affirmed his conviction on direct appeal, the Supreme Court denied his petition for a writ
of certiorari. United States v. Harris, 959 F.2d 246 (D.C. Cir.), cert. denied sub. nom. Palmer v.
United States, 541 U.S. 1018 (1992). This date falls several years before the enactment of
AEDPA on Api'il 24, l996. "[A] prisoner whose conviction became final before the AEDPA was
enacted has a one year grace period from the date of enactment in which to file a motion under §

2255." Cicero, 214 F.3d at 202. Accordingly, Palmer had until April 24, 1997 to file his § 2255

motion.

On April 8, 1997, Palmer filed a j§ g § 2255 motion. [89]. This motion was filed before
the April 24, 1997 deadline and was therefore timely. The remainder of l\/lr. Palmer’s § 2255
filings, including the Updated l\/lotion now pending before this Court [377, 378], were all filed
after the statutory deadline of April 24, 1997, The claims raised in these motions are therefore
time-barred unless they either "relate back" to claims that were timely raised in the April 8, 1997
l\/lotion, or arise from retroactively applicable rights recognized by the Supreme Court at a later
date, or later-discovered evidence that could not have been discovered through due diligence.
§ § 2255 (f).

i'i. Relali`on Back Under FRCP 15 & § 2255

Rule 15(c) ofthe Federal Rules of Civil Procedure prescribes how section 2255 pleadings
can be amended tinder the relation back doctrine. An amendment relates back when the claim
asserted in the amended pleading arose out of` the conduct, transaction, or occurrence set forth in

the original pleading. § at 383; Fed, R. Civ. P. l5(c)(2).3 ln the habeas context, a claim will be

3 By treating the court-sanctioned "Updated l\/lotion" here as an amendment to a prior timely
pleading under Fed. R. Civ. P. 15 (e) for purposes of relation-back analysis, this court follows
the example of other courts who "apply the principles of l5(c) to supplemental pleadings."` §§
United States v. Hicks, 283 F.3d 380, 385 (D.C. Cir. 2002) (citing FDlC v. Knostman, 966 F.2d

17

considered timely only if they "arise from the same core facts as the timely filed claims, and not
[if] the new claims depend on events separate in ‘both time and type’ from the originally raised
episodes." l\/layle v. Felix, 545 U.S. 644, 657 (2005). New claims will "not relate back (and
thereby escape AEDPA's one-year time limit) [ifthey] assert[] a new ground for relief supported
by facts that differ in both time and type from those the original pleading set forth." §. at 650;
See also Cassedav v. United States, 723 F. Supp. 2d 137, 156 (D.D.C. 2010) (explaining that
"[a]lthough F§li); involved the statute of limitations governing federal habeas corpus petitions
filed by state prisoners under 28 U.S.C. § 2254 [not § 2255, which is at issue here], the federal
courts have construed these statutes of limitations harmoniously") (citing Qlay, 537 U.S. at 529-
32; United States v. Cicero, 214 F.3d 199, 203 (D.C. Cir. 2000))."[W]hilc amendments that
expand upon or clarify facts previously alleged will typically relate back, those that significantly
alter the nature of a proceeding by injecting new and unanticipated claims are treated far more

cautiously." Hicks, 283 F.3d at 388.

i`i`i. Claims Raz'sed in Petitioner ’s Tz'mely l 997 Moi‘z`on

l\/lr. Palmer’s sole timely l\/lotion, filed on April 8, 1997 [89], raised the following eleven
claims:

Claim A: Ineffective Assistance of Counsel. Petitioner claimed that his trial attorney,
l\/lr. l\/lundy, was ineffective because he (i) conceded defendant’s guilt in closing argument; (ii)
did not call l\/lichael l\/lcGeachy as a witness; (iii) did not properly investigate or impeach the
testimony of Anthony Watson or Damien Scott; and (iv) did not call Raymond l\/lorant as a

witness.

1133, 1138-39 (7th Cir. 1992); Davis v. Piper Aircraft Corp., 615 F.2d 606, 609 n.3 (4th Cir.
1980)).

Claim B: B_§g_r_]_\_//Qgli_o. Petitioner claimed that the government violated its disclosure
obligations by failing disclose that: (i) a government witness, Anthony Watson, perjured himself
by, among other things, testifying about a crack transaction that occurred in the bathroom of a
Chinese restaurant in New York when the govemment knew or should have known that
restaurant lacked a bathroom; and (ii) Raymond l\/lorant was an agent of the New York City
Housing Authority Task Force and thus legally purchased guns in Pennsylvania.

Claim C: Insufficiency of the Evidence. Petitioner claimed that the government’s
evidence did not support his convictions because a government witness lied.

Claim D: Insufficiency of the Evidence. Petitioner claimed that the evidence did not
support his conspiracy and CCE convictions (Counts l-3) because the government improperly
attributed the overt acts of his co-conspirators to support those convictions.

Claim E: Rutledge. Petitioner requested a new trial because the jury instructions
violated Double jeopardy because they required the jury to convict defendant of CCE after a
conviction for conspiracy, citing Rutledge v. United States, 517 U.S. 292 (1996).

Claim F: Eighth Amendment. Petitioner claimed that a sentence of LWOP for a first
time major drug offender violated the Eighth Amendment.

Claim G: Sentencing Guidelincs. Petitioner claimed that the Sentencing Commission
exceeded its authority when it promulgated U.S.S.G. § 2D1 .1(a)(2).

Claim H: Equal Protection. Petitioner claimed that the Equal Protection clause is
violated by the disparate sentences imposed for cocaine and crack.

Claim I: Jury Instructions. Petitioner argued that his convictions for conspiracy

(Counts 1 and 3), and CCE (Count 2) should be vacated because (i) the jury did not specifically

resolve the object ofthese conspiracies; and (ii) the Court failed to provide a special verdict form
or special interrogatory on Counts 1 and 2.

Claim J: B_ai_l§y. Petitioner claimed that his § 924(c) convictions must be vacated in light
of B§ailg_v_'.

Claim K: Multiplicity of Indictment. Petitioner argued that the indictment was itself

defective on account of multiplicity.

i`v. Relrllir)n-BackAnalysi`s ofPelit/`oner 's Pending Claims

Claims 1-12 listed above that arc pending before this court as raised in Petitioner’s
Updated l\/lotion are time-barred unless they f"arise from the same core facts" as one of these
claims other than l(d) and 1 l. See Felix, 545 U.S. at 657. This Section analyzes each claim in
turn.

Claim 1, based on the ineffectiveness of petitioner’s trial counsel, and relying on a host
oftheorieS, is time-barred in part and not time-barred in part.

Petitioner argues that all of the new claims related to ineffective assistance of counsel
claims merely "‘expand upon’ facts previously alleged" in the timely motion because they are
based on the same legal theory - ineffective assistance of counsel. §ee Petitioner’s Updated
Motion at 12 n.4. "l`he United States contests that these claims rely on different core facts than
those alleged in the initial timely filing, and so the fact that they share a common legal theory
with those earlier claims does not allow them to relate back under Rule 15(c). This Court agrees
with the government.

l\lew and distinct factual theories raised in an untimely motion after a timely-filed

ineffective assistance of counsel claim do not qualify for relation back under Rule l5(c) in the §

20

2255 context. ln §§ the Supreme Court rejected a broad interpretation of Rule l5(c) in the
context of § 2255 that would have read the term "occurrence" as encompassing defendant’s trial,
conviction and Sentencing, such that any claim that arose out of those events would relate back to
a timely claim because under such a scheme "AEDPA’S limitation period would have slim
significance." 545 U.S. at 662; s;e§_ajg §, 283 F.3d at 387 (noting that "[s]uch a result
would be difficult to square with Congress' decision to expedite collateral attacks by placing
stringent time restrictions on § 2255 motions."). The same reasoning leads this court to reject
petitioner’s proposed loose reading of the relation back rule. Allowing a petitioner to avoid
AEDPA’s time-bar for claims based on entirely different factual evidence and theories, linked
only by a common generalized legal theory to a timely claim would undermine AEDPA’s goal of

finality in convictions. See Felix, 545 U.S. at 662.

A similar question was presented in Smith v. United States, 522 F. Supp. 2d 233, 237
(D.D.C. 2007). ln that case, petitioner filed a timely § 2255 motion asserting, inter alia, his trial
counsel’s ineffeetiveness. He subsequently filed an untimely amendment, claiming "additional
improprieties by . . . his trial counsel." § at 235. The court held that this did not qualify for
relation back "because petitioner’s motion to amend advances entirely new legal theories that
arise from different sets of facts and types of conduct than his initial motion." § at 237. Other
circuits have ruled similarly in these cases. § United States v. Ciampi, 419 F.3d 20, 24 (1stCir.
2005) (holding that a petitioner "does not satisfy the Rule 15 ‘relation back’ standard merely by
raising some type of ineffective assistance in the original petition, and then amending the petition
to assert another ineffective assistance claim based upon an entirely distinct type of attorney

misfeasance."); Davenport v. United States, 217 F.3d 1341, 1346 (l1th Cir. 2000) (holding that

untimely claims of ineffectiveness did not relate back to the timely claims of ineffectiveness

21

where the new claims were based on unrelated and distinct actions and events); United States v.
Craycraft, 167 F.3d 451, 457 (8th Cir. 1999) ("[I]f the ineffective conduct alleged by [the
defendant] in his first petition cannot be said to have arisen out of the same set of facts as his
amended claim, his amendment cannot relate back and his claim must be time-barred since it was
filed after the statutory period of limitation.").

Under this theory. most of petitioner’s lAC claims are time-barred. Petitioner’s claims
based on his counsel`s failure to call l\/liehael l\/lcGeachy as a witness (Claim l(e)) and failure to
investigate or impeach the testimony of government witnesses Anthony Watson or Damien Scott
(Claim l(c)) are not time-barred because they relate back to petitioner’s Claims A(ii) and (iii)
raised in his timely April 8, 1997 motion. In contrast, Petitioner’s claims l(a), (b), (d), (f), (g),
(h), (i), (j), (k), (l), (m), (n), and (o) are time-barred do not relate back to any claims raised in his
timely motion.

Claim 2, based on the U.S. Supreme Court’s decision in Booker holding the mandatory

Federal Sentencing Guidelines unconstitutional, is not time-barred because petitioner challenged
the legality ofthe sentencing guidelines in his timely April 8. 1997 motion (Claim G).

Claim 5, based on the U.S. Supreme Court’s decision in B_ajl§y, is not time-barred
because petitioner raised this claim in his timely April 8, 1997 motion. (Claim j).

Claim 6, that the Court mistakenly allowed the jury to attribute quantities of drugs that
were part of unrelated "side-deals" made by co-conspirators or other parties to the petitioner, is
time-barred because it does not relate back to any claim raised in petitioner’s timely April 8,
1997 motion. .

Claim 7, based on the alleged inadequacy of the jury instructions, is time-barred in part,

and not time-barred in part. Claim 7(c), that the instructions failed to require the jury to state its

verdict as to conspiracy and CCE with sufficient particularity the details and evidentiary basis for
all components and aspects ofa conspiracy or CCE, is not time-barred because it relates back to
the jury instructions claim (Claim l) raised in petitioner’s timely April 8, 1997 motion. ln
contrast, Claims 7(a), (b) and (d) are time-barred because they do not relate back to any claim
raised in petitioner’s timely motion.

Claim 8, that petitioner’s sentence of LWOP violates the Eighth Amendment, is not
time-barred because it relates back to the petitioner’s Eighth Amendment claim (Claim F) in his
timely /\pril 8, 1997 motion.

Claim 9, that petitioner is "actually innocent" of certain drug offenses, is time-barred
because it does not relate back to any claims raised in petitioner’s timely April 8, 1997 motion.

Claim 10, that the evidence was insufficient to convict, is not time-barred because it
relates back to petitioner’s insufficiency of evidence claim (Claim C) raised in his timely April 8,
1997 motion.

Claim ll, based on alleged factual inaccuracies in the PSR, is time-barred because it
does not relate back to any claim in the timely motion.

Claim 12, based on the allegedly erroneous use of the "reasonable foreseeability"
standard as the proper legal standard for conspirator liability, is time-barred because it does not
relate back to any claim in the timely motion.

Petitioner’s claims l(a)-(b), l(d), l(f)-(n), 6, 7(a)-(b), 7(d), 9, lO(b), 11, and 12 are time-
barred and DlSl\/IISSED. Petitioner’s claims l(c), l(e), 2, 5, 7(c), 8, and lO(a) are not time-
barred.

D. Several of Petitioner’s Non-Time-Barred Claims Are Procedurally Defaulted

i. Legal Slandardfc)r Procedurczl Defczii/ls

'fhere are two forms of procedural default relevant to l\/lr. Palmer’s remaining claims.

First, claims that were already raised and rejected ori direct appellate review will not be
entertained on a § 2255 motion absent extraordinary circumstances such as an intervening
change in the law. United States v. Greene, 834 F.2d 1067, 1070 (D.C. Cir. 1987).

Second, with the exception of ineffective assistance of counsel (IAC) claims, claims that
were not raised on direct review will only be entertained on a § 2255 motion if the petitioner can
demonstrate "cause" and "actual prejudice" or that he is "actually innocent." Bouslev v. United
_S_u§te§, 523 U.S. 614, 622 (1998); United States v. Pettigrew, 346 F.3d 1139, 1144 (D.C. Cir.
2003). Cause may be shown where a claim is so novel that its legal basis is not reasonably
available to counsel. §477 U.S. 478 (1986). To establish "actual prejudice," a
petitioner must show "not merely that the errors at his trial created a possibility of prejudice, but
that they worked to his Lt_u§l and substantial disadvantage infecting his entire trial with error of
constitutional dimensions." F_ra538 U.S. 500, 504 (2003).

 

iz`. Claims Rm'sed By Petitioner on Dz`rect Appeal

Petitioner raised the following twelve claims on his direct appeal, which was resolved at

United States v. Harris. 959 F.2d 246 (D.C. Cir. 1992).

24

Claim I. The indictment was defective on multiplicity grounds because Counts 1 and 3
were substantially identical and there was only one alleged conspiracy. § at 250 (considering
and rejecting this claim).

Claim II. The Court erred in instructing the jury that it could base a CCE conviction on a
21 U.S.C. § 846 conspiracy. § at 252-54 (considering and rejecting this claim).

Claim III. The Court should have required the jury to identify each of the five persons
whom defendant organized or managed as a part of the CCE count based on the statute and the
Sixth Amendment. § at 254-57 (considering and rejecting this claim on both statutory
interpretation and Constitutional grounds).

Claim IV. The Court should have instructed the jury to consider only the quantity of
drugs involved in the enterprise after the date that 21 U,S.C. § 841(b)(1)(B), which defines the
drug amounts necessary to trigger a mandatory life scntence, allegedly became effective, which
Palmer asserted was November 1, 1987. § at 257-58 (rejecting this claim because the section
actually became effective on October 27, 1986).

Claim V. The Court erred in establishing defendant’s base offense level by concluding
that, for the purposes of setting the base offense level for the count 1 conspiracy conviction, the
object of the conspiracy was the distribution of narcotics as opposed to defendant’s CCE. § at
267 (rejecting this claim).

Claim VI. Defendant’s conviction for a § 846 conspiracy is a lesser included offense of
his CCE conviction and hence there is a violation ofthe Double jeopardy Clause, Reply Brief of
Appellant l\/liehael Palmer at 4-6, United States v. Palmer, Case No. 89-3217 (D.C. Cir., filed

o@@. i0, 1990);

25

Claim VII. Certain portions of the government’s closing argument were impermissible,
joint Brief of Appellants, United States v. Harris, Case No. 89-3205 (D.C. Cir., filed Dec. 3,
1990);

Claim VIII. The Court erred in denying his motion for a continuance made on the first
day of trial so that he could obtain new counsel, Appellee United States’ Brief at 17 , U§itggl_

States v. Harris, Case l\lo. 89-3205 (D.C. Cir., filed Oct. 30, 1990);

Claim IX. The Court improperly restricted cross-examination by not permitting the
introduction of evidence regarding the penalties to which defendant and his codefendants were
subject if convicted, joint Brief of Appellants at 18;

Claim X. The Court erred in failing to give a lesser-included-offense instruction on the
CCE count, Reply Brief at 4-6;

Claim XI. The Sentencing Guidelincs violate due process, joint Briefat 40-43; and

Claim Xll. The Court erred in failing to make findings regarding his claims of
inaccuracies in the presentence investigation report. Appellee’s Brief at 72.

il`i. Analysi`s ofPrr)cedt/ral De_fk,iiill

This part examines each of Petitioner’s claims that were neither conceded by the
government, nor time-barred, and excepting the IAC claims (which are not subject to the
procedural default). The Court concludes that several of petitioner’s claims are procedurally
barred and must be dismissed.

Claim 2, a challenge to the constitutionality of the mandatory sentencing guidelines,

based on Booker and Kimbrough, was (roughly speaking) raised and rejected on direct appeal in

l\/lr. Palmer’s claim XI. Accordingly, because the appellate court heard and rejected this claim,

26

l\/lr. Palmer must show an intervening change in the law in order to justify re-raising the claim on

collateral review. §§ Greene, 834 F.2d at 1070. Here, the Supreme Court in Booker struck down

the mandatory guidelines as unconstitutional after Palmer’s direct appeal, amounting to a
substantial change in the law. 543 U.S. 220. Thus, petitioner is not procedurally barred from
pressing this claim here.

Claim 5, based on B§il_ey, was not raised on direct appeal. Therefore, petitioner must
show cause and prejudice in order to avoid procedural default on this claim. Palmer attempts to
satisfy the cause requirement by arguing that B§y was not decided until 1995 - several years
after his direct appeal. Petitioner’s Updated l\/lotion at 58-61. However, this argument has been

considered and rejected by the Supreme Court. Bouslev, 523 U.S. at 623. This claim is

 

procedurally defaulted

Claim 6, asserting that thejury and the court inappropriately attributed drug quantities to
defendant when they were actually part of side deals by the co-conspirators or uncharged
persons, was not raised on direct appeal. Petitioner does not show cause or prejudice for this
claim and so it is procedurally defaulted, and thus DlSl\/llSSED.

Claim 7(c), asserting that thejury instructions failed to require thejury to state its verdict
with sufficient particularity for all components and aspects of the CCE and conspiracy
convictions, was not raised on direct appeal. Petitioner does not show cause and prejudice for

this claim, which is procedurally defaulted and DlSl\/[ISSED.

27

Claim 8, based on the Eighth Amendment, was not raised on direct appeal. Petitioner
does not show cause and prejudice for failing to litigate this claim on appeal. This claim is
procedurally dcfaulted, and accordingly DISl\/IISSED."

Claim 10(a), asserting that the evidence was inadequate to convict because the witnesses
were biased and their testimony inconclusive and inconsistent, was not raised on direct appeal.
Petitioner does not show cause and prejudice for failing to litigate this claim on appeal. This
claim is procedurally defaulted, and accordingly DlSl\/llSSED.

ln sum, all but one of Petitioner’s timely claims (other than his lAC claims) are
procedurally defaulted and DlSl\/IISSED. Petitioner’s IAC claims, along with his remaining
Claim 5 are examined in the following section.

E. All of Petitioner’s Remaining Claims Fail on the Merits

i. Claim ]('c) & (e).' Inejjfective Assismrice c)_/`Counsel Claims Fai'l Because Petitioner I[as

Not Demonslrcited Prejua’ice

To prevail on a claim of ineffective assistance of counsel, a defendant must establish (1)
that counsel's performance was deficient-that is, that counsel "made errors so serious that
counsel was not functioning as the ‘counsel’ guaranteed by the Sixth Amendment," and (2) that
counsel's "deficient performance prejudiced the defensc." Strickland v. Washingon, 466 U,S.
668. 687 (1984). To establish that counsel's performance was deficient, a defendant must show
that "counsel's representation fell below an objective standard of reasonableness." j_d. at 688. The
defendant must overcome the "strong presumption that counsel's conduct [fellj within the wide
range of reasonable professional assistance." § at 689. To establish that counsel's deficient

performance prejudiced the defense, the defendant must show that "there is a reasonable

4 As the government points out, even il`this claim were not procedurally defaulted, it would fail on the merits. §
Harnielin v. l\/lichigan, 501 U.S. 957, 994-95 (1991) (state sentence ofrnandatory life imprisonment without parole
in drug case did not violate Eighth Amendment).

28

probability that, but for counsel's unprofessional errors, the result of the proceeding would have
been different." M. at 694. "A reasonable probability is a probability sufficient to undermine
confidence in the outcome." id

Hcrc, petitioner’s non-time-barred claims -- l(c) & l(e) - assert that counsel did not
investigate government witnesses to discover impeaching evidence, and did not call witnesses
for the defense who could have rebutted the government’s allegations. Specifically, petitioner
points to government witness Anthony Watson, who testified that he received cocaine from
Palmer in a restaurant bathroom. Had trial counsel investigated, petitioner suggests, he would
have discovered that the restaurant had no bathroom, undermining Watson’s credibility as a
witness. Petitioner’s Updated Motion to Vacate at 29-30. Petitioner also points to government
witness Damien Scott, who testified he bought cocaine from codefendant Harris. Had trial
counsel investigated Scott’s background, he would have found that Scott lied in testimony during
another casc at thc same time. ld. at 29-30. Final|y, petitioner points to trial counsel"s failure to
call l\/Iichael l\/lcGeachy as a witness for the defense, who could have impeached Watson, and
testified that he did not, in fact, work with Palmer. thereby undermining the government’s
alleged "serics" of illegal acts for its CCE charge. ld. at 32.

This Court need not decide whether these failures fell below an "objcctive standard of
reasonableness" because petitioner has failed to show "a reasonable probability that, but for
counsel’s unprofessional errors, the result ofthe proceeding would have been different."
Strickland, 466 U.S. at 694. As judge Greene remarked in Palmer’s sentencing hearing, ""[i]n
the 25 years . . . that I have been on the bench, I have seldom, if evcr, seen a case in which the
evidence was as overwhelming as it was in this case . . . and particularly [as to] the guilt of l\/lr.

Pa|mer." Transcript ofSentencing, at 7. Even if petitioner’s trial counsel had pursued these lines

29

of inquiry in trial, petitioner has failed to demonstrate a "reasonable probability” that the
outcome of the trial would have been different, in light of the "overwhelming" evidence against
l\/Ir. Palmer. Thus, petitioner’s remaining IAC claims each fail on the merits and are

DlSl\/IISSED.

l`z`. Claim 2 Faz`ls Because Booker & Kl'mbrough D0 NotApply Retroactively

Petitioner’s Claim 2, seeking to vacate his sentences on the grounds ofl€ll;e_r and
Kimbrough must be rejected because those decisions do not apply retroactively. Both of these
cases were decided after l\/lr. Palmer’s conviction became final. Thus, these decisions may only
support Mr. Palmer’s collateral attack on his sentence if they apply retroactively. Under the
framework established by the Supreme Court in Teague v. Lane, 489 U.S. 288 (1989) a decision
is applicable retroactively ifit "states a new rule that is (l) substantive or (2) a "watershed"
procedural rule." In re Fashina, 486 F.3d 1300, 1303 (D.C. Cir. 2007) (citing _I@g_u_e, 489 U.S.

288). Applying these principles, this Circuit has held that Booker is not retroactively applicable

to cases on collateral review. § United States v. Branham, 515 F.3d 1268, 1278 (D.C. Cir.
2008) (citing In re Fashina, 486 F.3d 1300, 1306 (D.C. Cir. 20()7)); In re Zambrano, 433 F.3d
886, 888 (D.C. Cir. 2006). Similarly, Kimbrough, which merely elaborates on Bikg, likewise
creates no new rules that are either "substantive” or "watershed procedural rules" within the

meaning of Teague and thus, is also not retroactive. §:_e_ United States v. Tchibassa, 646 F.

Supp. 2d l44, 149 (D.D.C. 2009).

Because neither Booker nor Kimbrough apply retroactively, petitioner cannot benefit

from the rules they announced. Accordingly, petitioner’s Claim 2 is DISMISSED.

IV. Conclusion

30

For the foregoing reasons, petitioner’s Updated l\/lotion to Vacate is granted in part and
denied in part. A separate order consistent with this ()pinion shall issue on this date,

Signed by Royce C. Lamberth, Chief Judge, on September 26, 2012.

3l